            Case 2:15-cv-01315-CB Document 28 Filed 12/17/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         )
                                                 )
   Plaintiff,                                    ) Civil Action No. 15-1315
                                                 )
       v.                                        )
                                                 )
ANDREY GHINKUL                                   )
  a/k/a Andrei Ghincul                           )
  a/k/a “smilex,”                                )
                                                 )
MAKSIM VIKTOROVICH YAKUBETS                      )
  a/k/a “aqua,”                                  )
                                                 )
IGOR TURASHEV                                    )
  a/k/a “nintutu,”                               )
                                                 )
MAKSIM MAZILOV                                   )
  a/k/a “caramba,” and,                          )
                                                 )
ANDREY SHKOLOVOY                                 )
  a/k/a “caramba,”                               )
                                                 )
   Defendants.                                   )

               NOTICE OF DISMISSAL WITHOUT PREJUDICE
        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

       Plaintiff, the United States of America, by and through its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania and Brian A. Benczkowski,

Assistant Attorney General, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, voluntarily dismisses its claims in this civil action against Defendants Maksim

Mazilov a/k/a “caramba,” and Andrey Shkolovoy a/k/a “caramba” without prejudice.
          Case 2:15-cv-01315-CB Document 28 Filed 12/17/19 Page 2 of 2



Respectfully submitted,

SCOTT W. BRADY                                     BRIAN A. BENCZKOWSKI
United States Attorney                             Assistant Attorney General

/s/ Jennifer R. Andrade                            /s/ Cristina Posa
JENNIFER R. ANDRADE                                CRISTINA POSA
Assistant U.S. Attorney                            Senior Counsel
Western District of Pennsylvania                   U.S. Department of Justice
Joseph F. Weis, Jr. U.S. Courthouse                Criminal Division
700 Grant Street, Suite 4000                       Computer Crime and Intellectual
Pittsburgh, PA 15219                                 Property Section
(412) 894-7426 Phone                               1301 New York Avenue NW, Suite 600
(412) 644-4549 Fax                                 Washington, D.C. 20530
PA ID No. 94685                                    (202) 598-6383 Phone
Jennifer.Andrade@usdoj.gov                         (202) 514-6113 Fax
                                                   NY Bar Reg. No. 3986098
                                                   cristina.posa@usdoj.gov




                                           ORDER

       IT IS HEREBY ORDERED that Defendants Maksim Mazilov a/k/a “caramba,” and

Andrey Shkolovoy a/k/a “caramba,” are dismissed from this civil action without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court shall amend the caption

accordingly.


       Entered this ___________ day of ___________________, 2019.




                                                   _______________________________
                                                   HON. CATHY BISSOON
                                                   UNITED STATES DISTRICT JUDGE
